ON REHEARING
WOODARD, Judge.
Louisiana Industries (LI) applied for rehearing for that portion of our opinion that *655ordered it to pay the medical expenses of Dr. J. Murrell Nelson. In the application for rehearing, LI states that the October 1, 1997, judgment of the hearing officer awarded payment of “those medical bills which were introduced and filed into evidence at the August 7, 1997 trial.” The bill of Dr. Nelson in the amount of $2,865.00, constituted part of the $8,887.55 which LI previously paid pursuant to the hearing officer’s judgment prior to this appeal. As Dr. Nelson’s medical expenses have been previously paid, the rehearing is granted for the limited purpose of rescinding, our previous order for LI to pay Dr. Nelson’s medical expenses. The court’s decision is so amended.